Name: 2004/826/EC: Commission Decision of 29 November 2004 amending Decision 2002/887/EC authorising derogations from certain provisions of Council Directive 2000/29/EC in respect of naturally or artificially dwarfed plants of Chamaecyparis Spach, Juniperus L. and Pinus L., originating in Japan (notified under document number C(2004) 4441)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  trade;  European Union law;  Asia and Oceania;  environmental policy;  tariff policy
 Date Published: 2005-10-14; 2004-12-03

 3.12.2004 EN Official Journal of the European Union L 358/32 COMMISSION DECISION of 29 November 2004 amending Decision 2002/887/EC authorising derogations from certain provisions of Council Directive 2000/29/EC in respect of naturally or artificially dwarfed plants of Chamaecyparis Spach, Juniperus L. and Pinus L., originating in Japan (notified under document number C(2004) 4441) (2004/826/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 15(1) thereof, Having regard to the request made by the United Kingdom, Whereas: (1) Commission Decision 2002/887/EC (2) authorises Member States to provide derogations from certain provisions of Council Directive 2000/29/EC in respect of plants of Chamaecyparis Spach, Juniperus L. and Pinus L., originating in Japan, for limited periods and subject to specific conditions. (2) Since the circumstances justifying the authorisation still apply and there is no new information giving cause for revision of the specific conditions, the authorisation should be extended. (3) Decision 2002/887/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2002/887/EC is amended as follows: 1. in the first paragraph and in the second paragraph of Article 2, 1 August 2003 and 1 August 2004 is replaced by 1 August 2005 and 1 August 2006; 2. the table in Article 4 is replaced by the following table: Plants Period Chamaecyparis: 1.1.2005 to 31.12.2006 Juniperus: 15.11.2004 to 31.3.2005, and 1.11.2005 to 31.3.2006 Pinus: 1.1.2005 to 31.12.2006 Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 November 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2004/102/EC (OJ L 309, 6.10.2004, p. 9). (2) OJ L 309, 12.11.2002, p. 8.